Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to applicant’s amendment filed February 5, 2021. Applicant's arguments filed in the amendment have been fully considered but they are not persuasive. Applicant has amended the independent claims to now recite the second valve being independently operable from the first valve. The patent publication of Sawaski et al (US 2014/0326321) discloses the faucet to include a first valve (20) and a second valve (22). The first valve (20) is manually actuated by handles (14) and the second valve (22) is actuated by a controller (24); see lines 1-3 of paragraph [0019]. When the second valve is operated by touch control or by a proximity sensor, the operation of the second valve (22) of Sawaski et al is independent from the operation of the first valve (20); see lines 8-14 of paragraph [0019]. The operation of the second valve (22) is not dependent upon the operation of the first valve (20).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaski et al (US
2014/0326321) in view of Eddy (US 7,819,136) and Park (US 2018/0148912). The patent publication to Sawaski et al discloses a faucet control system comprising a faucet with a first manually controlled valve (20) and a second automated valve (22). The automated valve (22) is controlled electronically by input signals received from a controller (24); see paragraph [0017]. ). The first valve (20) is manually actuated by handles (14) and the second valve (22) is actuated by a controller (24); see lines 1-3 of paragraph [0019]. When the second valve is operated by touch control or by a proximity sensor, the operation of the second valve (22) of Sawaski et al is independent from the operation of the first valve (20); see lines 8-14 of paragraph [0019]. As well known in the art, the automated valve is activated for a specific (default) time to prevent the valve from remaining in the open position; thereby wasting water or potentially causing a flooding condition. The automated valve lacks having a pressure sensor to detect water flow wherein time is started for a specific time when water flow is detected. The patent to Eddy teaches the above exception in providing an automated valve (32) with a pressure sensor to detect the flow of water, wherein time is started for a specific time; see col. 4, lines 23-31. In view of the teaching of Eddy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the automated valve of Sawaski et al with a pressure sensor for the purpose of detecting the flow of water in the faucet and to 
         The faucet control system of Sawaski et al lacks having the specific time inputted from an application on a mobile device. The patent publication of Park teaches the above exception in using an application on a mobile device (350) to control the operations on an automated faucet (313); see Figure 2a and paragraph [0050], In view of the teaching of Park, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an application on a mobile device to control the operation of the automated faucet of Sawaski et al, for the purpose of allowing changes to the operating parameters of the automated faucet being remotely inputted.
As to claims 2 and 3, it would have been an expedient design choice to one of ordinary skill in the art to have the controller of Sawaski et al turn on the automated valve on and off at a specified time by the mobile application taught by Park for the purpose of opening the valve at a predetermined time.
As to claim 5, Sawaski et al teaches using an indicator light (29) to provide a visual indication of the operation of the automated faucet; see paragraph [0041], Moreover, Eddy teaches using a plurality of different colored lights to provide a visual indication of the operation of the faucet. In view of the teaching of Eddy, It would have been an obvious to one of ordinary skill in the art to provide a set of lights on the faucet to indicate the operation of the faucet, such as the time remaining before the faucet is turned off by the controller.
As to claims 6-9, the controlling steps are readable on the operation of the Sawaski et al valve as modified by Eddy and Park.
As to newly added claim 10, the indicator light (29) of Sawaski et al is construed to be a connection light since the light provides a visual indication of the operation of the automated faucet. Moreover, it is noted that to provide a connection light or a pairing light for the connection of the mobile device (smart .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN L LEE/Primary Examiner, Art Unit 3753